                                                                                   Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 1 of 17




                                                                          1   GAMMAGE & BURNHAM, PLC
                                                                                          ATTORNEYS AT LAW
                                                                          2           40 NORTH CENTRAL AVENUE
                                                                                             20TH FLOOR
                                                                                          PHOENIX, AZ 85004
                                                                          3            TELEPHONE (602) 256-4490
                                                                                          FAX (602) 256-4475
                                                                          4   David A. Selden, SBN 007499
                                                                          5   dselden@gblaw.com
                                                                              Julie A. Pace, SBN 014585
                                                                          6   jpace@gblaw.com
                                                                              Attorneys for Plaintiff
                                                                          7
                                                                          8                             IN THE UNITED STATES DISTRICT COURT

                                                                          9                                       FOR THE DISTRICT OF ARIZONA

                                                                         10   Jack Hawks, D.O., Individually and as                    Case No.
                                                                              spouse of Sara Hawks, Sara Hawks,
                                                                         11
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                              Individually and as spouse of Jack Hawks,                COMPLAINT
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12   D.O.,
                                                                                                                                       Claims for Relief:
                                                                                                                   Plaintiffs,
                                              (602) 256-4490




                                                                         13
LAW OFFICES




                                                                                                                                       1.   Defamation
                                                                         14   v.                                                       2.   Public Disclosure of Private Facts
                                                                                                                                       3.   False Light Invasion of Privacy
                                                                         15   Sharon Seery, John and Jane Does I-V                     4.   Intrusion Upon Seclusion
                                                                         16                                        Defendant.          5.   Injurious Falsehood
                                                                                                                                       6.   Injunction Against Harassment
                                                                         17
                                                                         18            Plaintiffs Jack Hawks, D.O. (“Dr. Hawks”) and Sara Hawks (“Ms. Hawks”)

                                                                         19   (collectively referred to as “Plaintiffs”) for their Complaint against Sharon Seery (“Defendant”

                                                                         20   or “Ms. Seery”) hereby allege as follows:

                                                                         21             ALLEGATIONS REGARDING THE PARTIES AND JURISDICTION

                                                                         22            1.         Plaintiffs are a residents of Maricopa County, State of Arizona.

                                                                         23            2.         Defendant is a resident of Larimer County, State of Colorado.

                                                                         24            3.         On information and belief, Defendant is an unmarried woman.

                                                                         25            4.         Defendants John and Jane Does I-V are fictitiously named individuals who are

                                                                         26   residents of Maricopa County, Arizona, or in the alternative, they are foreign residents. The

                                                                         27   true names and identities of these persons will be supplemented if/when these persons are

                                                                         28   identified.
                                                                              51692.2.2544258.2
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 2 of 17



                                                                          1            5.         Jurisdiction is proper in this Court as Plaintiffs are residents of Maricopa County,

                                                                          2   Arizona, Defendant is a resident of Larimer County, Colorado, and the matter in controversy

                                                                          3   exceeds the sum or value of $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332.

                                                                          4            6.         Venue is proper in this Court.

                                                                          5                         BACKGROUND ON DEFENDANT’S HARASSMENT
                                                                                                        AND TERRORIZATION OF PLAINTIFF
                                                                          6
                                                                                       7.         Ms. Hawks is married to Dr. Hawks. Prior to their marriage, Ms. Hawks’ name
                                                                          7
                                                                              was Sara Cooley.
                                                                          8
                                                                                       8.         Defendant is a former patient of Dr. Hawks, and Defendant has been harassing
                                                                          9
                                                                              Plaintiffs since Defendant first discovered Ms. Hawks and Dr. Hawks were dating.
                                                                         10
                                                                                                       Harassment through Defendant’s Google+ Account
                                                                         11
                                                                                       9.         Plaintiff has dedicated a section of her Google+ account to Dr. Hawks, entitled
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC

                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                              “My tragic love story” wherein she posts hundreds of poems, videos, pictures, etc. in relation
                                                                         13
                                                                              to her alleged heartbreak that Dr. Hawks does not return her feelings.
                                              (602) 256-4490
LAW OFFICES




                                                                         14
                                                                                       10.        Defendant has admitted that her “muse” for the collection of poems was Dr.
                                                                         15
                                                                              Hawks.
                                                                         16
                                                                                       11.        Defendant’s postings ranged from love poems professing her undying love to
                                                                         17
                                                                              Dr. Hawks to insulting statements and defamatory remarks about Dr. Hawks, sometimes
                                                                         18
                                                                              occurring on the same day.
                                                                         19
                                                                                       12.        When Defendant learned that Dr. Hawks was dating Ms. Hawks, Defendant
                                                                         20
                                                                              turned her wrath on Ms. Hawks, who was then known as Ms. Cooley, and she became the
                                                                         21
                                                                              subject of dozens of posts on Defendant’s Google+ account.
                                                                         22
                                                                                       13.        The posts on Defendant’s Google+ account were accompanied by derogatory
                                                                         23
                                                                              and disturbing hashtags, including but not limited to the following:
                                                                         24
                                                                                                   #saraadycooleyusedtobecokewhorepatientnowjustcokewhore;
                                                                         25
                                                                                                   #saraadycokewhorefuckedheradoctorgotahouse;
                                                                         26
                                                                                                   #saraadycooleydrjackjessenhawkscokewhorepatientsoontobewife;
                                                                         27
                                                                                                   #cokewhorei’mstillinhishearthoyourinhisbed;
                                                                         28
                                                                                                   #justmighthavetogetyourfatasskickedbitchbackth;

                                                                              51692.2.2544258.2
                                                                                                                                   -2-
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 3 of 17



                                                                          1                        #heyfuckyou!!!;

                                                                          2                        #drjackhawkswouldratherhavehispatientsaraadycooleycokewhore;

                                                                          3                        #ijustlovedhissoul;

                                                                          4                        #ihopekarmafucksyountheassthesamewayyoulikedyourexwifefucki

                                                                          5                          ngyouintheass; and

                                                                          6                        #sarahadyitwillhappenagainiwasntthefirst.didhetellyouthetruthbette

                                                                          7                          rbesurehesleptwithmethenwenthometoplayhousewithyou.

                                                                          8            14.        Defendant posted the hashtags on a regular basis on public websites.

                                                                          9            15.        After Google+ was shut down in April 2019, Defendant actively transferred her

                                                                         10   Google+ poetry collection to another social media platform called Compute.

                                                                         11            16.        What began as hundreds of posts on Defendant’s former Google+ account has
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                              turned into hundreds of other harassing and terrorizing online posts and direct messages to
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13   Plaintiffs, including posts that Defendant posted on or about June 2020.
                                              (602) 256-4490
LAW OFFICES




                                                                         14            17.        Online posts have been posted on social media websites and other online portals,

                                                                         15   including but not limited to, LinkedIn, Yelp, YouTube, Compute Info, Complaints Board, and

                                                                         16   other various review websites.

                                                                         17                           Harassment Through Defendant’s YouTube Account

                                                                         18            18.        Defendant has a personal YouTube account on which dozens of posts are

                                                                         19   dedicated to Dr. Hawks and harassing Plaintiffs.

                                                                         20            19.        The posts on Defendant’s YouTube account, include love songs with in-depth

                                                                         21   posts written by Defendant. Some of the posts state:

                                                                         22                        “There will never be a time that you will know how much you hurt

                                                                         23                          me . . . I love you still . . . The words that I had etched in glass for

                                                                         24                          you I thought would never fade. I know of all your lies . . . Every

                                                                         25                          song is sent with love . . . God Jack!!! I swore you were everything

                                                                         26                          and now my heart can’t forget;”

                                                                         27                        “I thought of you today and still loved you!;”

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                 -3-
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 4 of 17



                                                                          1                          “#drjackhawks Truly you were the only dream I will always wish

                                                                          2                           would’ve come true . . . Shame on me for believing! Shame on him

                                                                          3                           for being such a POS. I know one day karma will catch up to him;”

                                                                          4                        “When all the lies are exposed I wonder if it will be enough to heal

                                                                          5                           all the damage you’ve done;”

                                                                          6                        “Tic toc, tic toc, looks like karma is creeping up;” and

                                                                          7                        “I hope your punishment is fair and just . . . May God have pity on

                                                                          8                           your pathetic soul. May karma serve you all that you so deserve!”

                                                                          9            20.        Defendants’ YouTube posts are generally accompanied with hashtags such as:

                                                                         10   “#drjackhawks” and “#jackjessenhawks.”

                                                                         11            21.        Other YouTube posts are written about Ms. Hawks and to Ms. Hawks, some of
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                              which include:
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13                        “For the dumb fat cow that stalks this . . . YOU BIG COW!! You
                                              (602) 256-4490
LAW OFFICES




                                                                         14                           can’t stop me from posting the music I like. It has nothing to do with

                                                                         15                           him. So here’s one that I will post that is about him. Enjoy;”

                                                                         16                        “Sometimes something happens and all you can do is smile and be

                                                                         17                           thankful that karma finally showed up. For the dumb fat cow that

                                                                         18                           stalks this!;” and

                                                                         19                          “#drjackhawks we always find ourselves back at the same place.

                                                                         20                           Always my friend. I love you forever when you close your eyes I

                                                                         21                           wonder if she’ll ever know . . . #saraadycooley.”

                                                                         22        Defendant Created a Fake LinkedIn Profile under Plaintiff’s Name and Likeness

                                                                         23            22.        Defendant has established a false account on LinkedIn using Ms. Hawks’ name

                                                                         24   and likeness. Defendant used this account to “follow” Dr. Hawks. This profile is public.

                                                                         25            23.        On the LinkedIn profile, Defendant wrote disparaging statements about

                                                                         26   Plaintiffs such as:

                                                                         27                        “Dr. Jack Hawks likes to sleep with his patients;”

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                  -4-
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 5 of 17



                                                                          1                        “Sleeping with him in the office led to the best thing. I never have to

                                                                          2                          work again;” and

                                                                          3                        “I guess I was just better in bed . . . at least I’ll keep sleeping with

                                                                          4                          him till [sic] the money is all gone.”

                                                                          5            24.        Defendant continues to maintain this public LinkedIn page and keep it active.

                                                                          6            25.        The false LinkedIn profile, created and maintained by Defendant, continues to

                                                                          7   show such disparaging remarks as ‘Activity’ when one simply Googles Sara Cooley’s name.

                                                                          8                             Harassment on Various Online Review Platforms

                                                                          9            26.        On JoyRate.com, an online review platform for members of the public to review

                                                                         10   various professionals, restaurants, etc., Defendant posted a multitude of reviews about Dr.

                                                                         11   Hawks and included false and harassing statements about Plaintiffs.
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                                       27.        Examples of false and harassing statements about Plaintiffs include, but are not
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13   limited to, calling “sara ady cooley/Sara marie cooley, or just Sara ady” a “slut,” “fat coke
                                              (602) 256-4490
LAW OFFICES




                                                                         14   ****,” and “lying sack of ****.”

                                                                         15            28.        Defendant falsely stated that Ms. Hawks is “trying to hide from” collection

                                                                         16   agencies; that “[a]nyone affiliated with [Dr. Hawks] and [Ms. Hawks] should really be

                                                                         17   careful;” “[Ms. Hawks] [is] the best to give [Dr. Hawks] his happy endings. He has left his

                                                                         18   wife for her and his children thus giving [Ms. Hawks] the chance to stop working on her back,

                                                                         19   now she is on her knees working for her living” and that “she is the best on her knees.”

                                                                         20            29.        Other statements Defendant posted on JoyRate.com include:

                                                                         21                        “[Ms. Hawks] was ***ing him at the time when he was still married.

                                                                         22                          [Dr. Hawks] trying now to make the ex responsible for that. That’s

                                                                         23                          what kind of lowlifes this doctor and [Ms. Hawks] are;”

                                                                         24                        “Dr. Jack Hawks has . . . [s]olicit[ed] sexual favors from many

                                                                         25                          female patent.[sic] . . . His latest is Sara Ady/Marie Cooley a former

                                                                         26                          drug dealers [sic] wife and patient of doctor [sic] Hawks . . . I would

                                                                         27                          urge any women [sic] that have had relations with this doctor to

                                                                         28                          please go and get checked and come forward to the medical board;”

                                                                              51692.2.2544258.2
                                                                                                                                 -5-
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 6 of 17



                                                                          1                        “Sara ady cooley, Sara Marie Cooley Sarah day, Sarah Marie Cooley.

                                                                          2                          After her long search on a doctor’s dating site she found Jack Hawks

                                                                          3                          more then [sic] willing as he is with all female patience [sic] . . . Will

                                                                          4                          keep all you ladies updated. You should also go have pap smears

                                                                          5                          done;” and

                                                                          6                        “[Dr. Jack Hawks] is a very dishonest doctor . . . Sara Ady/Marie

                                                                          7                          Cooley. . . was a patient he was treating and cheating on his wife with

                                                                          8                          plus having sexual relations with other patients. Sara ady/marie

                                                                          9                          Cooley has worked her way in. As he has bought her a house and he

                                                                         10                          has left his wife and children . . . Woman [sic] please beware. Any

                                                                         11                          patients who have had sexual relations I urge you to please be
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                                                     checked.”
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13            30.        The above are only a few statements that are still posted and maintained on this
                                              (602) 256-4490
LAW OFFICES




                                                                         14   public platform, all of which can be found by a simple search of Plaintiffs’ names.

                                                                         15            31.        The reviews Defendant wrote on JoyRate.com are still currently posted and

                                                                         16   available to be read online.

                                                                         17            32.        On ComplaintsBoard.com, another online review platform for members of the

                                                                         18   public to review various companies or professionals, Defendant posted multiple reviews and

                                                                         19   named        Plaintiffs    in   the   reviews.    Defendant      used    multiple    alias   names   on

                                                                         20   ComplaintsBoard.com including: “The Lies You Tell,” “@@@@,” “Tired of Your Lies,” “The

                                                                         21   Untruths You Tell,” “Survivor 1,” “Carrie Blanch,” “Hellbc,” “Tramatized,” “TwoThree,”

                                                                         22   “Highhow,” “Hellbc,” “Lady Boss,” and “Someone’s Husband.”

                                                                         23            33.        On ComplaintsBoard.com, Defendant posted and continues to post harassing

                                                                         24   statements about Plaintiffs and further shared private information related to Plaintiffs’ personal

                                                                         25   matters. Some of the statements include, but are not limited to:

                                                                         26                        “[Dr. Hawks] . . . has no ethical or moral values. Having sex with

                                                                         27                          patients in his office during office visit [sic]. One being with a Sara

                                                                         28                          Ady/Marie Cooley. A patient he has had move into the house he

                                                                              51692.2.2544258.2
                                                                                                                                  -6-
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 7 of 17



                                                                          1                          bought for her in Litchfield park [sic]. Leaving his wife and children

                                                                          2                          for. While still having relations with many patients. Sara was just the

                                                                          3                          best on her knees;”

                                                                          4                        “Dr [sic] Jack Jessen Hawks should not be aloud [sic] to practice

                                                                          5                          medicine.”

                                                                          6                        “Not a trust worthy [sic] doctor.”

                                                                          7                        “For the delusional cow that thinks this doctor is innocent. From a

                                                                          8                          drug dealers/addict [sic] wife to a lying POS doctors [sic] wife;” and

                                                                          9                        “Ms. Sara you won’t be with him long. He is cheating on you with a

                                                                         10                          woman named Stephanie, before you two got together, and still with

                                                                         11                          her…Why? Because you are a miserable fat pig.”
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                                                   “Any women that have had relations I urge you to go and be checked
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13                          . . . Better to be safe then [sic] sorry. This doctor likes to prey on
                                              (602) 256-4490
LAW OFFICES




                                                                         14                          women he deems as week [sic]. Anyone dealing with depression

                                                                         15                          issues. Please be careful.”

                                                                         16                        “DO NOT TRUST THIS DOCTOR!”

                                                                         17            34.        Defendant posted numerous threats on the Complaints Board website between

                                                                         18   August 2019 and June 2020, which includes some of the following statements:

                                                                         19                   “Watch and observe your every move Jack Hawks and family the death threats

                                                                         20                       are on there [sic] way. We know where you live and work;”

                                                                         21                   “Tell Jack I said to be a real man. Because my people know people;”

                                                                         22                   “[Dr. Hawks] is being closely watched;”

                                                                         23                   “Watch your back homie…that’s all we are going to tell you;” and

                                                                         24                   “Watch your back Jack Hawks the death threats are in [sic] there’s [sic] way.”

                                                                         25            35.        On Facebook, Ms. Seery’s daughter, Cait Seery, left multiple comments and

                                                                         26   threats on Dr. Hawks’s new men’s health medical practice Facebook page, Man Uplifted,

                                                                         27   PLLC.

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                   -7-
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 8 of 17



                                                                          1            36.        Defendant’s daughter, Cait Seery, stated: “Tell hawks [sic] I said hello and he

                                                                          2   has a price on his head,” and “Your business is trash and I hope it gets burnt down.”

                                                                          3            37.        Defendant also posted false statements on ComplaintsBoard.com and

                                                                          4   represented that such statements were written by Ms. Hawks. Defendant posted, “I’d be

                                                                          5   careful trusting this doctor and his new wife @saraadycooley or @sarahhawks . . . Here’s what

                                                                          6   she has to say.”

                                                                          7            38.        Defendant subsequently posted a photo of a statement she represented was

                                                                          8   written by Ms. Hawks. The statements, in part, maintain: “@Dr. Jack hawks [sic] likes to sleep

                                                                          9   with his patients. That’s how I got him @sara ady cooley. Told his wife I was living in his new

                                                                         10   house just cause [sic] he was helping me out. Haha jokes [sic] on her @Kathy Hawks he was

                                                                         11   sleeping with me the whole time. . . . Sleeping with [Dr. Hawks] in the office led to the best
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                              thing. I never have to work again. Sorry @ Sharon I won. I guess I was just better in bed. . . .
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13   At least I’ll keep sleeping with him till the money is all gone.”
                                              (602) 256-4490
LAW OFFICES




                                                                         14            39.        Defendant’s alias names are still being maintained and remained active during

                                                                         15   2020.

                                                                         16            40.        The statements on the Complaints Board website are still currently posted and

                                                                         17   available to be read online.

                                                                         18            41.        On Yelp.com, Defendant used a photo of Dr. Hawks as the profile picture with

                                                                         19   the name “S S.”

                                                                         20            42.        On Yelp.com Defendant reviewed Dr. Hawks and left multiple false and

                                                                         21   harassing reviews while listing Ms. Hawks’s name as “Sara ady cooley/sara marie cooley.”

                                                                         22            43.        Defendant posted reviews of Dr. Hawks on Yelp.com in the name of Ms. Cooley.

                                                                         23            44.        There is a Yelp page under HonorHealth Medical Group for Dr. Hawks that was

                                                                         24   not made by Dr. Hawks. If one clicks the photograph of Dr. Hawks, which Dr. Hawks did not

                                                                         25   put on the page, a statement falsely stating it is “Sara C.” dated April 5, 2018 appears that

                                                                         26   states “Has sex with female patients!”

                                                                         27            45.        Defendant left reviews on Yelp.com that include, but are not limited to:

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                 -8-
                                                                                  Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 9 of 17



                                                                          1                        “Dr. Jack Hawks uses his office as more of a dating hook up place

                                                                          2                          then [sic] he does a doctor’s office . . . He has done this to several

                                                                          3                          woman the last being Sara ady cooley/Sara marie cooley but this one

                                                                          4                          he left his wife and children for [sic] Well [sic] at the same time

                                                                          5                          professing how much he loves me;” and

                                                                          6                        “Sara’s [sic] was [sic] coke and to [sic] lazy to work. So [Dr. Hawks]

                                                                          7                          got her a house told her she didn’t’ have to work, told his wife they

                                                                          8                          were workingon [sic] their marriage and there you go.”

                                                                          9            46.        On Ratemds.com, another online review platform, Defendant posted “To the

                                                                         10   woman/Sara day/Marie Cooley, Sarah Ady who wrote the review from july [sic] 6 th. So nice

                                                                         11   of a coke dealers [sic] ex wife to write such a glowing review on the doctor that she is sleeping
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                              with. A woman the doctor has said is very good on her knees. What a move up for her.”
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13            47.        Defendant established two other false accounts using Ms. Hawks’s name, in
                                              (602) 256-4490
LAW OFFICES




                                                                         14   addition to the fake LinkedIn profile, and wrote reviews under Ms. Hawks’ name.

                                                                         15            48.        Such reviews include, but are not limited to:

                                                                         16                        “Dr. Hawks has intercourse with all female patients!;” and

                                                                         17                        “Dr. hawks [sic] had sex with me in his private room, he is a rapist .

                                                                         18                          . . Was fired and let go from Honorhealth [sic] previous employer for

                                                                         19                          raping and having sex with his female patients’ [sic]. . . .”

                                                                         20            49.        Defendant posted on a website for a couple who had gone on a mission for their

                                                                         21   church. The couple praised Dr. Hawks as the doctor for the mission and expressed their

                                                                         22   appreciation and gratitude for his help.

                                                                         23            50.        On April 25, 2018, Defendant posted twice on the website. She posted

                                                                         24   defamatory and disturbing statements about Plaintiff, such as:

                                                                         25                   “All the wrong doings [sic] and lies and maybe know a little about the coke wore

                                                                         26                       [sic] that he’s living with now!” and

                                                                         27                   “Sickening to think that you wonderful church would welcome him and his coke

                                                                         28                       whore with open arm. [sic]”

                                                                              51692.2.2544258.2
                                                                                                                                 -9-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 10 of 17



                                                                          1            51.        On information and belief, Defendant wrote a comment on the same website

                                                                          2   dated February 17, 2018 signed by “Unknown.” The post by “Unknown” mirrors the writing

                                                                          3   of Defendant on her Google+ account. The language of the post is similar to other rants by

                                                                          4   Defendant.
                                                                                                      Terrorization Via Personal Text Messages, Private Messages,
                                                                          5                                   Phone Calls, Voice Mails, and Personal Visits
                                                                          6            52.        Defendant has continued to harass Plaintiffs through personal text messages and
                                                                          7   online private messages, which have been sent to Plaintiffs and to Ms. Hawks’ daughter,
                                                                          8   Forrest Cooley.
                                                                          9            53.        Defendant’s text messages and private messages stem from as early as December
                                                                         10   2017 and have continued into 2020.
                                                                         11            54.        On the Complaints Board website, Defendant sent private messages directly to
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC

                                      PHOENIX, ARIZONA 85004-4527




                                                                         12   Ms. Hawks under Defendant’s various alias names, including “The Lies You Tell” and “The
                                                                         13   Untruths You Tell.”
                                              (602) 256-4490
LAW OFFICES




                                                                         14            55.        These private messages on the Complaints Board website began in or around
                                                                         15   August 2019 and continued through April 2020.
                                                                         16            56.        The private messages sent directly to Plaintiff from Defendant on
                                                                         17   Complaintsboard.com include some of the following messages:
                                                                         18                        “All your dirty secrets . . . Jack’s little secrets will come;”
                                                                         19                        “Hear he’s not a doctor anymore . . . How’s life as a doctor’s wife?
                                                                         20                          Lol Was [sic] it short lived;”
                                                                         21                        “Your POS husband . . . Why don’t you tell your POS husband to
                                                                         22                          own up to what he’s done;”
                                                                         23                        “It will be so nice when this is all over the news. You should read
                                                                         24                          the minutes from 11-23-19 you stupid dumb cow!!! He’s a Fucking
                                                                         25                          [sic] predator and you were/are a good doormat for him. He’ll do it
                                                                         26                          again. Next time he’s working late maybe you really should check;”
                                                                         27                        “Your POS husband . . . Just so you know dumb ass I didn’t make
                                                                         28                          Jack sign the loan forgiveness papers (which is a federal offense) for

                                                                              51692.2.2544258.2
                                                                                                                                  -10-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 11 of 17



                                                                          1                          Myesha that she had to suck his dick for. . . . No one wants your man

                                                                          2                          don’t worry. We’ve already had him. Lol. . . . His accident that he

                                                                          3                          got in leaving his wife’s house to go fuck you and can’t even Take

                                                                          4                          [sic] responsibility for that. What a fucking man you have, but I

                                                                          5                          guess its [sic] better then [sic] the drug addict you had before;” and

                                                                          6                        “Why don’t you tell your POS husband to own up to what he’s done.

                                                                          7                          The accident he got in with the motorcycle guy. You know he was

                                                                          8                          leaving his [sic] at the time wife [sic] to go fuck your fat ass . . . You

                                                                          9                          must be so proud . . . Tell your POS sex addict husband to own up to

                                                                         10                          his shit.”

                                                                         11            57.        Defendant sent a private message on Facebook to Ms. Hawks’ daughter, Forrest
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                              Cooley.
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13            58.        In the private message, Defendant asked Forrest Cooley, “Do you know this
                                              (602) 256-4490
LAW OFFICES




                                                                         14   coke whore” and subsequently sent a photo of a woman with the name Sara Cooley, but who

                                                                         15   is not Plaintiff.

                                                                         16            59.        Defendant texted Plaintiff on her personal phone: “I wish you were never in his

                                                                         17   life or you would just leave. I hate you for that. But you are there. So please just love him. He

                                                                         18   is beautiful. He is everything. Take good care of his soul and heart. He deserves the world.”

                                                                         19            60.        Ms. Hawks did not share her personal phone number with Defendant and is

                                                                         20   unaware of how Defendant obtained her phone number.

                                                                         21            61.        Upon receiving a text message on December 12, 2017, from Defendant, Dr.

                                                                         22   Hawks texted Defendant to communicate that she shall stop calling, texting, and harassing

                                                                         23   both him and Ms. Hawks. Defendant called Dr. Hawks approximately twelve times.

                                                                         24            62.        Defendant attempted to call Dr. Hawks at least twelve different times between

                                                                         25   December 12, 2017 and December 18, 2017.

                                                                         26            63.        Defendant called Dr. Hawks from a different number every time.

                                                                         27            64.        Dr. Hawks blocked the phone numbers.

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                  -11-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 12 of 17



                                                                          1            65.        When Defendant realized Dr. Hawks blocked her phone number, Defendant hid

                                                                          2   her telephone number so it could not be blocked.

                                                                          3            66.        Defendant left approximately nine voicemail messages between December 12,

                                                                          4   2017 and December 17, 2017 on Dr. Hawks’s personal telephone.

                                                                          5            67.        On December 26, 2017, Defendant went to Plaintiffs’ home.

                                                                          6            68.        Defendant left a card at Plaintiffs’ home, addressed to Dr. Hawks. The outside

                                                                          7   of the card stated “Love You More” and the inside of the card stated, “I always will. More

                                                                          8   than she ever can! Xoxoxo . . . See you in a dream.”

                                                                          9       Plaintiffs Previously Filed and Were Granted an Injunction Against Harassment
                                                                         10                         Against Defendant Which Defendant Violated

                                                                         11            69.        The terrorization that Plaintiffs endured at the hands of Defendant for years led
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                              to Plaintiffs filing for an Injunction Against Harassment (“Injunction”) against Defendant.
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13            70.        The Injunction issued on December 26, 2017 by Maryvale Justice Court ordered:
                                              (602) 256-4490
LAW OFFICES




                                                                         14   “Defendant shall not commit any act of ‘harassment’ against [Ms. Cooley] or Protected

                                                                         15   Person(s) . . . Defendant shall have no contact with Plaintiff except through attorneys, legal

                                                                         16   process, court hearings.”

                                                                         17            71.        The Injunction was served on January 11, 2018.

                                                                         18            72.        Defendant violated the Injunction and continued her campaign of harassment

                                                                         19   against Plaintiffs for the next two years.

                                                                         20            73.        As described above, the Injunction did not dissuade Defendant from posting

                                                                         21   defamatory and derogatory information about Plaintiffs after January 11, 2018.

                                                                         22                               Plaintiffs Have Been Damaged by Defendant

                                                                         23            74.        Plaintiffs have been damaged by Defendant in an amount to be proven at trial,

                                                                         24   and the amount is well in excess of $75,000.00.

                                                                         25                                       FIRST CLAIM FOR RELIEF

                                                                         26                                                 Defamation

                                                                         27            75.        Plaintiffs hereby incorporate all of the preceding paragraphs of this Complaint

                                                                         28   the same as though fully set forth herein.

                                                                              51692.2.2544258.2
                                                                                                                                -12-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 13 of 17



                                                                          1            76.        Defendant made false statements concerning Plaintiff.

                                                                          2            77.        Defendant’s false statements include, but are not limited to, calling Ms. Hawks

                                                                          3   a “coke whore” dozens of times; falsely asserting that Ms. Hawks does cocaine, is “lazy,” a

                                                                          4   “liar,” a “slut” and works on “her knees . . . for her living;” that “anyone affiliated” with Ms.

                                                                          5   Hawks should “really be careful;” that anyone who has had relations with Dr. Hawks needs to

                                                                          6   have pap smears done and get checked out; and falsely stating that Ms. Hawks is running from

                                                                          7   collection agencies for debts owed.

                                                                          8            78.        Ms. Hawks does not do cocaine, is not running from collection agencies, and

                                                                          9   does not engage in prostitution.

                                                                         10            79.        Defendant is aware that Ms. Hawks is happily married to Dr. Hawks, does not

                                                                         11   engage in prostitution, is not running from collection agencies, and does not do cocaine.
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                                       80.        Defendant falsely asserted that Ms. Hawks does cocaine, engages in prostitution,
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13   and is running from collection agencies in an effort to damage Ms. Hawks’ character,
                                              (602) 256-4490
LAW OFFICES




                                                                         14   reputation, and livelihood and by damaging Dr. Hawks’ relationships with his patients and

                                                                         15   potential patients.

                                                                         16            81.        Additionally, by making false statements, representations, and assertions that all

                                                                         17   women need to be checked out who have had relations with Dr. Hawks, Defendant was

                                                                         18   alluding that Ms. Hawks and/or Dr. Hawks suffer from a loathsome disease. Accordingly, the

                                                                         19   defamatory statements constitute defamation per se.

                                                                         20            82.        The false statements were published on numerous public websites and various

                                                                         21   online review platforms dozens, if not hundreds, of times.

                                                                         22            83.        An injunction against harassment was issued, yet Defendant completely and

                                                                         23   intentionally disregarded the Court Order.

                                                                         24            84.        Plaintiffs have been damaged by the defamatory remarks and in an amount to be

                                                                         25   proven at trial.

                                                                         26            85.        At all times relevant to this matter, Defendant acted in a willful and wanton

                                                                         27   manner, with the intent to cause harm to Plaintiffs, and with an evil mind so as to justify an

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                 -13-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 14 of 17



                                                                          1   award of punitive damages against Defendant in an amount sufficient to punish Defendant and

                                                                          2   to deter Defendant and others from engaging in similar conduct in the future.

                                                                          3                                      SECOND CLAIM FOR RELIEF

                                                                          4                                      Public Disclosure of Private Facts

                                                                          5            86.        Plaintiffs hereby incorporate all of the preceding paragraphs of this Complaint

                                                                          6   the same as though fully set forth herein.

                                                                          7            87.        Defendant gave publicity to matters concerning the private lives of Plaintiffs.

                                                                          8            88.        On various social media and review platforms, Defendant publicized Plaintiffs’

                                                                          9   private lives, including Plaintiffs’ private relationships. Such matters include sexually charged

                                                                         10   allegations.

                                                                         11            89.        Such matters are highly offensive to a reasonable person.
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                                       90.        Plaintiffs’ relationship with each other is not of legitimate concern to the public.
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13            91.        Plaintiffs have been damaged by Defendant’s disclosure of their private
                                              (602) 256-4490
LAW OFFICES




                                                                         14   relationship in an amount to be proven at trial.

                                                                         15            92.        Plaintiffs have been substantially damaged for mental anguish and distress in an

                                                                         16   amount to be proven at trial.

                                                                         17                                       THIRD CLAIM FOR RELIEF

                                                                         18                                       False Light Invasion of Privacy

                                                                         19            93.        Plaintiffs hereby incorporate all of the preceding paragraphs of this Complaint

                                                                         20   the same as though fully set forth herein.

                                                                         21            94.        Defendant gave publicity to the aforementioned matters concerning Plaintiff

                                                                         22   before the public in a false light.

                                                                         23            95.        The false light in which Plaintiffs were placed would be highly offensive to a

                                                                         24   reasonable person.

                                                                         25            96.        Defendant had knowledge of the falsity of the publicized matters and the false

                                                                         26   light in which Plaintiffs would be placed.

                                                                         27            97.        Plaintiffs have been damaged by the aforementioned in an amount to be proven

                                                                         28   at trial.

                                                                              51692.2.2544258.2
                                                                                                                                 -14-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 15 of 17



                                                                          1            98.        At all times relevant to this matter, Defendant acted in a willful and wanton

                                                                          2   manner, with the intent to cause harm to Plaintiffs, and with an evil mind so as to justify an

                                                                          3   award of punitive damages against Defendant in an amount sufficient to punish Defendant and

                                                                          4   to deter Defendant and others from engaging in similar conduct in the future.

                                                                          5                                      FOURTH CLAIM FOR RELIEF

                                                                          6                                          Intrusion Upon Seclusion

                                                                          7            99.        Plaintiffs hereby incorporate all of the preceding paragraphs of this Complaint

                                                                          8   the same as though fully set forth herein.

                                                                          9            100.       Defendant intentionally intruded upon the solitude or seclusion of Plaintiffs or

                                                                         10   Plaintiffs’ private affairs or concerns, including Plaintiffs’ private marital relationship.

                                                                         11            101.       Defendant’s intrusion was highly offensive to a reasonable person.
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                                       102.       Defendant’s intrusion was on private matters of Plaintiffs.
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13            103.       The Intrusion cause Plaintiff emotional anguish or suffering in an amount to be
                                              (602) 256-4490
LAW OFFICES




                                                                         14   proven at trial.

                                                                         15                                       FIFTH CLAIM FOR RELIEF

                                                                         16                                             Injurious Falsehood

                                                                         17            104.       Plaintiffs hereby incorporate all of the preceding paragraphs of this Complaint

                                                                         18   the same as though fully set forth herein.

                                                                         19            105.       Defendant publicized matters derogatory to Dr. Hawks’ business.

                                                                         20            106.       Such publicized matter is calculated to prevent others from dealing with Dr.

                                                                         21   Hawks, including but not limited to the matters set forth below and in the preceding paragraphs

                                                                         22   of this Complaint.

                                                                         23            107.       Defendant posted online that Dr. Hawks is a rapist and was let go from his

                                                                         24   previous employer for raping female patients.

                                                                         25            108.       Defendant posted online that Dr. Hawks has intercourse with all female patients.

                                                                         26            109.       Defendant posted online, “DO NOT TRUST THIS DOCTOR!” and “Dr [sic]

                                                                         27   Jack Jessen Hawks should not be aloud [sic] to practice medicine.”

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                -15-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 16 of 17



                                                                          1            110.       Defendant acted with malice or without reasonable belief in the efficacy of her

                                                                          2   allegations and statements.

                                                                          3            111.       Special damages and loss of present or prospective advantage can be proven.

                                                                          4            112.       At all times relevant to this matter, Defendant acted in a willful and wanton

                                                                          5   manner, with the intent to cause harm to Dr. Hawks, and with an evil mind so as to justify an

                                                                          6   award of punitive damages against Defendant in an amount sufficient to punish Defendant and

                                                                          7   to deter Defendant and others from engaging in similar conduct in the future.

                                                                          8                                        SIXTH CLAIM FOR RELIEF

                                                                          9                                        Injunction Against Harassment

                                                                         10            113.       Plaintiffs hereby incorporate all of the preceding paragraphs of this Complaint

                                                                         11   the same as though fully set forth herein.
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC




                                                                                       114.       The actions of Defendant constitute harassment under Arizona Law.
                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13            115.       There is sufficient evidence of harassment of Plaintiffs by Defendant to warrant
                                              (602) 256-4490
LAW OFFICES




                                                                         14   the issuance of an injunction against harassment pursuant to A.R.S. § 12-1809.

                                                                         15            116.       There is good cause to believe that great or irreparable harm would result to

                                                                         16   Plaintiffs if the injunction is not granted.

                                                                         17                                          DEMAND FOR RELIEF

                                                                         18            WHEREFORE, Plaintiff respectfully demands judgment in its favor as follows:

                                                                         19            A.         For economic and consequential damages to be proven at trial;

                                                                         20            B.         For exemplary and punitive damages in an amount sufficient to punish

                                                                         21                       Defendant for engaging in the conduct described herein and to deter Defendant

                                                                         22                       and others from engaging in similar conduct in the future, in an amount to be

                                                                         23                       determined at trial;

                                                                         24            C.         For an award of Plaintiff’s reasonable costs and attorneys’ fees pursuant to the

                                                                         25                       Fed. R. Civ. P. 54(d) , and/or other statutes and rules;

                                                                         26            D.         For pre-judgment and post-judgment interest on the foregoing amounts at the

                                                                         27                       maximum rate allowed by law; and

                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                                 -16-
                                                                                 Case 2:21-cv-00092-DGC Document 1 Filed 01/15/21 Page 17 of 17



                                                                          1            E.         For such other and further relief as the Court deems appropriate under the

                                                                          2                       circumstances.

                                                                          3            DATED this 15th day of January, 2021.

                                                                          4                                                 GAMMAGE & BURNHAM, PLC

                                                                          5                                                 By: /s/ David A. Selden
                                                                          6                                                    David A. Selden
                                                                                                                               Julie A. Pace
                                                                          7                                                    Attorneys for Plaintiffs
                                                                          8
                                                                          9
                                                                         10
                                                                         11
                                    40 N. CENTRAL AVENUE, 20 T H FLOOR
        G AMMAGE & B URNHAM , PLC

                                      PHOENIX, ARIZONA 85004-4527




                                                                         12
                                                                         13
                                              (602) 256-4490
LAW OFFICES




                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28

                                                                              51692.2.2544258.2
                                                                                                                              -17-
